Title: John Briesler Sr. to Abigail Adams, 17 August 1797
From: Briesler, John Sr.
To: Adams, Abigail


        
          Madam
          Philadelphia August 17th 1797
        
        I this Day Received your kind Letter and we are all Happy to hear of your Safe arivall at Quincy we are all in the Dumps the yellow fever has again found its way in to this City and threatens Great mortality the hoal City is in Confusion and mooving out of town it first Broke out in Spruce and Pen Street and thair Seems to be Confined at Present But how fare it will go God only knows if it Should Continue to spread Advicce from you madam and the President would give us Great Relief we are all well Except The Two Children which I hope will Soon be Better we have had hear the greatest Rains that Ever was known our Cellar was filed Over Shoes but we have taken it allmost all out with Pails and Tubs I hope to hear again from you by the first Opportunity
        we all Remain with Love and Respect your / most humble Servants—
        
          John Briesler
        
      